Citation Nr: 0313761	
Decision Date: 06/24/03    Archive Date: 06/30/03	

DOCKET NO.  00-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office(RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to a disability rating in excess of 
30 percent for residuals of a gunshot wound of the right 
foot, with restriction of motion and hyperesthesia, Muscle 
Group X, and residuals of a fragment wound to Muscle 
Group XI. 

3.  Entitlement to an original disability evaluation in 
excess of 10 percent for scarring of the left little finger, 
with pain on exposure to cold weather.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from February 1968 to February 
1970.  His awards and decorations include the Combat 
Infantryman's Badge, the Army Commendation Medal, and the 
Purple Heart Medal.

The issues listed on the title page are before the Board of 
Veterans' Appeals (Board) on appeal from the VARO in Lincoln, 
Nebraska.

In a decision dated in February 2001, the Board denied the 
veteran entitlement to an initial evaluation in excess of 
30 percent for his PTSD, an initial evaluation in excess of 
10 percent for scarring of the left little finger, with pain 
on exposure to cold weather, and a disability evaluation in 
excess of 30 percent for residuals of a gunshot wound to the 
right foot, with restriction of motion and hyperesthesia 
involving Muscle Group X, and residuals of a fragment wound 
involving Muscle Group XI.  By Order dated in January 2003, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion to vacate that portion of the 
Board's February 2001 decision pertaining to these issues and 
remanded the claims to the Board for further action.  The 
Order referred to one of the Court's decisions, Fenderson v. 
West, 12 Vet. App. 119 (1999), where it discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation had been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged rating principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Accordingly, in this case, remand is warranted for evaluation 
of the severity of the veteran's PTSD and residuals of 
scarring of the left finger with consideration of the Court's 
decision in Fenderson.

With regard to the veteran's right foot disability, the brief 
of the appellee dated in February 2002 reflects that the 
Board found the assignment of a 30 percent disability rating 
pursuant to the provisions of 38 C.F.R. § 4.25, was more 
favorable to the veteran than the assignment of separate 
10 percent and 20 percent disability ratings for Muscle 
Group XI and Muscle Group X, respectively.  It was asked that 
the Court affirm that aspect of the February 2001 Board 
decision which denied an evaluation in excess of 30 percent 
for the residuals of the gunshot wound to the right foot.  
The Court did not address this matter in its order.  It is 
not clear then whether the veteran and his representative 
wish to pursue this particular issue.

Also, a review of the record reveals that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to the instant 
appeal.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim and it defines the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  The Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by the VA, has not been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing, the Board believes that additional 
development is required and the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his service-connected 
PTSD and his scarring of the left little 
finger.  With any necessary authorization 
from him, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.

2.  The veteran should be accorded an 
examination by a physician with expertise 
in psychiatry.  Any indicated diagnostic 
studies, to include psychological 
testing, should be accomplished.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and such review should be 
noted in the claims file.  The 
examination report should include 
recitation of the nature, frequency, 
duration, and severity of all psychiatric 
symptoms attributable to the veteran's 
PTSD, and it should include assignment of 
current and past year global assessment 
of functioning scores; an assessment as 
to the veteran's day-to-day functioning 
as it impacts social interaction and 
employability; and, an opinion, to the 
extent possible, of the progression, if 
any, of the veteran's PTSD symptoms in 
the past several years based on the 
evidence of record.

3.  The veteran should be accorded an 
examination by a physician with expertise 
in dermatology for the purpose of 
determining if the current nature and 
extent of impairment attributable to the 
scarring of his left index finger.  The 
examiner should provide a description of 
any scars present, and the extent to 
which they are tender or painful.  The 
examiner should also indicate the extent 
to which the scarring causes any 
functional impairment to the finger.  The 
specific functions impaired (if any) 
including loss of range of motion or 
atrophy of any muscle, should be set 
forth in detail.  Color photographs of 
the area should be obtained.  The 
examiner should have access to the 
revised criteria for rating skin 
disorders which became effective 
August 30, 2002, and which are found in 
67 Fed. Reg. 49,590 (July 31, 2002).

4.  If it is determined that the veteran 
is desirous of pursuing a disability 
rating in excess of 30 percent for 
disability of the right foot, he should 
also be accorded an examination by a 
physician with expertise in podiatry.  
The current nature and extent of 
impairment attributable to the residuals 
of the wounds to the foot should be 
documented.  The examiner should describe 
any functional impairment caused by the 
disability, to include any loss of range 
of motion.  The examiner should provide 
details about the onset, frequency, 
duration and severity of any complaints 
relating to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  The claims file should be 
made available to the examiner for 
review.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. 
Reg. 45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

6.  Then, the RO should readjudicate the 
claims.  If the benefits sought are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued.  This must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  Specifically, the RO 
must provide in the supplemental 
statement of the case new and old rating 
criteria relating to rating skin 
disorders and provide consideration of 
the requirements of Fenderson.  If the 
veteran does not appear for an 
examination without good cause, the 
supplemental statement of the case should 
include a reference to the provisions of 
38 C.F.R. § 3.655 (2002).

The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




